Citation Nr: 0327895	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-22 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
November 1945, and July 1948 to February 1949, including 
service in the European African Middle Eastern theater during 
WWII.  His decorations include the Combat Infantry Badge.  
The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1999 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for the 
cause of death.

The RO also denied eligibility for Dependents' Educational 
Assistance pursuant to the provisions of 38 U.S.C.A. Chapter 
35.


FINDINGS OF FACT

1.	All relevant available evidence necessary for resolution 
of the claim has been obtained by the RO.  

2.	The veteran died in April 1999, at the age of 81 years.  
At the time of death, service connection was in effect for 
a mental disorder, considered herein as post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling for 
many years.

3.	The death certificate listed the immediate cause of death 
as heart failure.  PTSD was listed as other significant 
condition contributing to death but not resulting in the 
underlying cause.

4.	There is competent medical evidence that the service-
connected PTSD likely contributed to and is etiologically 
related to the veteran's cardiac disease.


CONCLUSIONS OF LAW

1.	Coronary artery disease was due to, or the result of, or 
aggravated by, the service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

2.	Service connection for the cause of the veteran's death 
is warranted. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2002); ); Allen v. Brown, 
7 Vet.App. 439 (1995).

3.	The requirements for entitlement to basic eligibility 
for dependent's educational assistance under 38 U.S.C 
Chapter 35 have been met. 38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA - Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for cause of death and that the requirements of 
the VCAA have in effect been satisfied.

The Board notes in this regard that, inasmuch as the Board 
has granted the full benefit sought on appeal, any change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000 would have no effect on the appeal.

II.  Analysis

The veteran was engaged in combat in World War II.  On his 
first tour of duty from 1942 to 1945, he was diagnosed with 
psychoneurosis, anxiety state, caused by combat conditions, 
which recurred shortly after induction into his second tour 
of duty in 1948.  He was medically discharged in 1949 with 
diagnoses of anxiety reaction and schizophrenic reaction, 
latent type, as the direct residual of the combat anxiety 
state.  Service connection was granted for schizophrenic 
reaction, latent type, incurred in WWII, effective from 
February 1949.  Although the diagnoses have varied over the 
years, given the original characterization of this disorder 
as an anxiety state caused by combat conditions, the Board 
accepts the diagnosis of PTSD as a suitable label for the 
service-connected mental disorder.

A.  Service Connection - Cause of Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, 
hypertension, and arteriosclerosis, which are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition. 38 C.F.R. § 3.310.  Secondary 
service connection may be granted for the additional 
increment of disability (i.e., aggravation) of a non-service- 
connected condition that is proximately due to or the result 
of an established service-connected disorder. Allen v. Brown, 
7 Vet.App. 439 (1995).

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of prior 
adjudication of service-connected disability claims brought 
by the veteran before his death. Lathan v. Brown, 7 Vet. App. 
359 (1995); 38 C.F.R. § 20.1106.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  To establish service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto." 38 C.F.R. § 
3.312(b).  

A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death." 38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature. 38 C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 Vet. 
App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990.

The veteran's widow contends that his service-connected PTSD 
is etiologically related to his coronary artery disease, and 
thus to the heart failure that caused the veteran's death, 
and therefore, service connection should be granted for the 
cause of his death.  On psychiatric examination in November 
1998, the veteran was diagnosed with chronic PTSD and 
depression.  At the time of his death, his service-connected 
PTSD was rated as 50 percent disabling.

The dispositive question in this case is whether the 
veteran's cause of death was incurred or aggravated during 
active service, or whether it is secondary to a service-
related disability.  Consequently, the determinative issue 
requires competent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (lay assertions of medical 
causation cannot constitute evidence to substantiate a 
claim).  In determining whether evidence submitted is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence. Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

In this case, the Board finds credible, unrebutted medical 
evidence that a service-connected disability did 
substantially or materially contribute to the cause of his 
death.  

The veteran's service medical records do not show that the 
veteran was diagnosed with cardiovascular disease on 
induction into military service.  Therefore the veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  Neither do the service medical records 
show a diagnosis of cardiovascular disease during active 
service or during the initial post-service year of either 
tour of duty.  Therefore, cardiovascular disease is not shown 
either directly or presumptively during active service.

The record is replete with evidence of hospitalization and 
treatment for mental disorders, ultimately PTSD, from 1949, 
and for cardiac disease.  A VA psychiatric examination dated 
in January 1956 shows that the veteran reported having severe 
chest pains one year prior, with no findings on EKG.  He also 
reported nerves in spells, which caused mild precordial pain.  
April 1988 private treatment records report first 
hospitalization in early 1985 with atrial fibrillation with 
rapid ventricular response, and myocardial infarction (MI) 
and cardiac arrest in 1986.  The examiner noted that frequent 
severe agitation with normal problems generated anginal 
symptoms if provoked enough.  The veteran was noted as unable 
to work both from an anxiety standpoint and CAD standpoint.  
June 1988 private discharge summary shows diagnoses of CAD, 
status post myocardial infarction, status post percutaneous 
transluminal coronary angioplasty, recurrent atrial 
fibrillation, gastritis, chronic obstructive pulmonary 
disease, a long psychiatric history, and various other 
conditions.  On VA examination in July 1988 the veteran 
related that he frequently developed rapid heart beats under 
stress and was being treated by a psychiatrist and 
cardiologist at that time.  October 1988 diagnoses were 
hypertension, PTSD, CAD, history of atrial fibrillation, 
ventricular premature beats, and multiinfarct disease.  The 
veteran subsequently underwent cardiac bypass surgery in 
December 1990.  

The Board observes that in support of her claim, the 
appellant has submitted a study (published in the Annals of 
Behavioral Medicine, 1999, 21: 227-234) which suggests that 
psychological distress could result in arterial endothelial 
injury and coronary heart disease (CHD).  The researchers 
suggest a link between severe stress exposures and CHD, and 
found that veterans with PTSD and depression show ECG 
evidence of cardiac arrythmias, AV conduction defects, and 
infarctions.  The Board notes that the authors also pointed 
out that the findings, though significant, "need to be 
replicated and expanded to further validate the study and to 
better specify key causal linkages."  The authors also noted 
that fully half of all patients with CHD appear to have no 
known risk factors.  The Board thus concludes that although 
favorable to the appellant's position, this study falls short 
of providing conclusive evidence of a direct causal 
relationship between CHD and PTSD.

The Board relies therefore on the only competent medical 
evidence in this case addressing whether the service-
connected PTSD caused or contributed materially or 
substantially to cause the veteran's death - an August 2000 
medical opinion from a VA physician, Dr. K.  The physician 
indicated treating the veteran for nearly three years; that 
the veteran had coronary artery bypass surgery in 1990; and 
that his "coronary heart diseases likely led to ischemic 
cardiomyopathy, chronic atrial fibrillation and eventually 
class IV congestive heart failure."  The physician opined 
that the veteran's "hyperirritability and anxiety related to 
his severe PTSD and subsequent heightened sympathetic nervous 
system just as likely contributed to his heart disease."  

This opinion, which is unrebutted in the record, tends to 
strongly suggest that there is a causal or etiological link 
between a disease incurred during active service (PTSD), and 
heart failure (cardiac disease) that caused the veteran's 
death.  This opinion is made by a competent medical 
professional, and the Board is not free to substitute its own 
judgment in this instance. See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board finds therefore, that the competent medical 
evidence of record supports the appellant's assertions that 
the veteran's service-connected PTSD is etiologically related 
to the cause of death.  Based on review of the evidentiary 
record in its entirety, the Board concludes that service 
connection for the cause of the veteran's death is warranted 
in this case.


III.  Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits

The appellant is also seeking entitlement to basic 
eligibility for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code. With 
limitations, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who was discharged under other than 
dishonorable conditions, and who: died of a service-connected 
disability, has a total disability permanent in nature 
resulting from a service- connected disability, or who died 
while a disability so evaluated was in existence. 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. § 3.807(b).

In view of the aforementioned grant of service connection for 
the cause of the veteran's death, the Board finds that basic 
eligibility for chapter 35 benefits is also established.  The 
benefit sought on appeal is accordingly granted.



ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is established.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



